                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

PLANNED PARENTHOOD OF TENNESSEE
AND NORTH MISSISSIPPI, on behalf of itself,
its physicians and staff, and its patients;
MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, on behalf of itself, its physicians and
staff, and its patients; KNOXVILLE CENTER
FOR REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, on
behalf of itself, its physicians and staff, and its CIVIL ACTION
patients; and AUDREY LANCE, M.D., M.S., on CASE NO. 3:20-cv-00740
behalf of herself and her patients,                 JUDGE CAMPBELL

Plaintiffs,

v.

HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of the
Board for Licensing Health Care Facilities, in her
official capacity; W. REEVES JOHNSON, JR.,
M.D., President of the Tennessee Board of
Medical Examiners, in his official capacity;
AMY P. WEIRICH, District Attorney General of
Shelby County, Tennessee, in her official
capacity; GLENN FUNK, District Attorney
General of Davidson County, Tennessee, in his
official capacity; CHARME P. ALLEN, District
Attorney General of Knox County, Tennessee, in
her official capacity; and TOM P. THOMPSON,
JR., District Attorney General for Wilson
County, Tennessee, in his official capacity,

Defendants.




 DEFENDANTS’ NOTICE REGARDING TEMPORARY RESTRAINING ORDER AND
                PRELIMINARY INJUNCTION HEARING



                                                     1

     Case 3:20-cv-00740 Document 36 Filed 10/05/20 Page 1 of 4 PageID #: 850
        Defendants Herbert H. Slatery III, Lisa Piercey, Rene Saunders, W. Reeves Johnson, Jr.,

Amy P. Weirich, Glenn Funk, Charme P. Allen, and Tom P. Thompson, Jr., in their official

capacities only, hereby respond to the Court’s September 29, 2020 order. (D.E. 34).

        Without waving any objections to anything other than the duration of the temporary

restraining order, Defendants submit that they have no objection to extending the temporary

restraining order until the Court conducts the preliminary injunction hearing and issues an order

on the preliminary injunction, or ninety days at the latest.

        Upon consultation with counsel for both Plaintiffs and Defendants, the ninety days

suggested by the Court would set the hearing in the middle of the holiday season, posing logistical

difficulties with witness availability. Plaintiffs and Defendants have conferred and would propose

a date within the first two weeks of December, the Court’s schedule permitting.

        Likewise, given the logistical challenges of conducting a hearing using live testimony

during the COVID-19 pandemic, Plaintiffs and Defendants propose setting a scheduling

conference with the Court on October 13, 2020 at the time now being held for the hearing to discuss

potential dates and logistical expectations with the Court in advance of a later preliminary hearing

date.


                                               Respectfully submitted,

                                               HERBERT H. SLATERY III
                                               Attorney General and Reporter

                                               /s/Alexander S. Rieger
                                               ALEXANDER S. RIEGER
                                               Assistant Attorney General
                                               Public Interest Division
                                               Office of the Attorney General and Reporter
                                               P.O. Box 20207
                                               Nashville, Tennessee 37202-0207
                                               (615) 741-2408

                                                  2

    Case 3:20-cv-00740 Document 36 Filed 10/05/20 Page 2 of 4 PageID #: 851
                                              BPR No. 029362
                                              Alex.rieger@ag.tn.gov

                                              /s/Charlotte Davis
                                              CHARLOTTE DAVIS
                                              Assistant Attorney General
                                              Office of the Attorney General and Reporter
                                              P.O. Box 20207
                                              Nashville, TN 37202
                                              (615) 532-2500
                                              BPR No. 034204
                                              Charlotte.davis@ag.tn.gov

                                              /s/ Edwin Alan Groves, Jr.
                                              EDWIN ALAN GROVES, JR.
                                              Assistant Attorney General
                                              Office of the Attorney General and Reporter
                                              P.O. Box 20207
                                              Nashville, TN 37202
                                              (615) 741-2850
                                              BPR No. 036813
                                              Alan.groves@ag.tn.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice has been served on the
 following counsel of record through the Electronic Filing System on this 5th day of October, 2020:

Thomas H. Castelli
Stella Yarbrough
American Civil Liberties Union
Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
Tel: (615) 320-7142
tcastelli@aclu-tn.org

Michelle Moriarty
Center for Reproductive Rights
199 Water Street, 22nd Floor
New York, NY 10038
Tel: (917) 637-3695
mmoriarty@reporights.org

Marc Hearron

                                                 3

    Case 3:20-cv-00740 Document 36 Filed 10/05/20 Page 3 of 4 PageID #: 852
Center for Reproductive Rights
1634 Eye St., N.W., Suite 600
Washington, DC 20006
Tel: (202) 524-5539
mhearron@reporights.org

Christine Clarke
Jennifer Sandman
Planned Parenthood Federation of America
123 William St., 9th Floor
New York, NY 10038
Tel: (212) 261-4405
Fax: (212) 247-6811
susan.lambiase@ppfa.org

Andrew Beck
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 549-2633
abeck@aclu.org


                                                /s/Alexander S. Rieger
                                                ALEXANDER S. RIEGER




                                            4

    Case 3:20-cv-00740 Document 36 Filed 10/05/20 Page 4 of 4 PageID #: 853
